DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,256,590.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both comprising substantially the same elements as follows:
US Application 17/575,328
1. A method, comprising: launching, by a software agent profiler process, one or more software agents within an encapsulated container environment of the software agent profiler process by configuring each of the one or more software agents, respectively, to point to a proxy instrumentation interface of the software agent profiler process instead of a primary instrumentation interface for an application that the software agent profiler process is attached to; receiving, by the software agent profiler process, calls from the one or more software agents on the proxy instrumentation interface of the software agent profiler process; and managing, by the software agent profiler process, the calls from the one or more software agents prior to the calls being passed to the primary instrumentation interface for the application.





2. The method as in claim 1, wherein the software agent profiler process is attached to the application by performing a javaagent switch operation.

3. The method as in claim 1, wherein the one or more software agents are discovered by reading a configuration file of the application.
4. The method as in claim 1, wherein the one or more software agents comprise Java agents.
5. The method as in claim 1, wherein managing comprises: determining whether to pass a particular call of the calls to the primary instrumentation interface for the application or to block the particular call from passing to the primary instrumentation interface for the application.
6. The method as in claim 1, wherein managing comprises: auditing the one or more software agents based on the calls.
7. The method as in claim 1, wherein managing comprises: mitigating conflicts between a plurality of software agents of the one or more software agents.
8. The method as in claim 1, further comprising: monitoring resource usage based on receiving the calls.
9. The method as in claim 1, further comprising: determining whether to launch particular software agents of the one or more software agents.

10. The method as in claim 1, further comprising: generating test conditions using artificial calls to the primary instrumentation interface for the application.
11. The method as in claim 1, further comprising: monitoring the one or more software agents for hyperactivity based on the calls; and mitigating detected hyperactivity.
12. The method as in claim 1, further comprising: recording and reporting class changes made within the calls.
13. The method as in claim 1, further comprising: monitoring the one or more software agents for latency times based on the calls; and mitigating detected high latency.
14. The method as in claim 1, further comprising: performing a stack sampler operation on threads of the one or more software agents, wherein the stack sampler operation is filtered to monitor only specific threads that are active transaction-based threads.
15. A tangible, non-transitory, computer-readable medium having computer-executable instructions stored thereon that, when executed by a processor on a computer, cause the computer to perform a method comprising: launching one or more software agents within an encapsulated container environment of a software agent profiler process by configuring each of the one or more software agents, respectively, to point to a proxy instrumentation interface of the software agent profiler process instead of a primary instrumentation interface for an application that the software agent profiler process is attached to; receiving calls from the one or more software agents on the proxy instrumentation interface of the software agent profiler process; and managing the calls from the one or more application agents prior to the calls being passed to the primary instrumentation interface for the application.



16. The computer-readable medium as in claim 15, wherein the method, for managing, further comprises: determining whether to pass the call to the primary instrumentation interface for the application or to block the call from passing to the primary instrumentation interface for the application.
17. The computer-readable medium as in claim 15, wherein the method, for managing, further comprises: mitigating conflicts between a plurality of software agents of the one or more software agents.

18. The computer-readable medium as in claim 15, wherein the method further comprises: generating test conditions using artificial calls to the primary instrumentation interface for the application.
19. The computer-readable medium as in claim 15, wherein the method further comprises: performing a stack sampler operation on threads of the one or more software agents, wherein the stack sampler operation is filtered to monitor only specific threads that are active transaction-based threads.
20. An apparatus, comprising: one or more network interfaces to communicate with a network; a processor coupled to the network interfaces and configured to execute one or more processes; and a memory configured to store a process executable by the processor, the process, when executed, configured to: launch one or more software agents within an encapsulated container environment of a software agent profiler process by configuring each of the one or more software agents, respectively, to point to a proxy instrumentation interface of the software agent profiler process instead of a primary instrumentation interface for an application that the software agent profiler process is attached to; receive calls from the one or more software agents on the proxy instrumentation interface of the software agent profiler process; and manage the calls from the one or more application agents prior to the calls being passed to the primary instrumentation interface for the application.
US Patent No. 11,256,590
1. A method, comprising: attaching, by a software agent profiler process, to an application and a primary instrumentation interface for the application; discovering, by the software agent profiler process, one or more software agents associated with the application; launching, by the software agent profiler process, the one or more software agents within an encapsulated container environment of the software agent profiler process by configuring each of the one or more software agents, respectively, to point to a proxy instrumentation interface of the software agent profiler process instead of the primary instrumentation interface for the application; receiving, by the software agent profiler process, calls from the one or more software agents on the proxy instrumentation interface of the software agent profiler process; and managing, by the software agent profiler process, the calls from the one or more application agents prior to the calls being passed to the primary instrumentation interface for the application.
2. The method as in claim 1, wherein attaching comprises: performing a javaagent switch operation.

3. The method as in claim 1, wherein discovering comprises: reading a configuration file of the application.
4. The method as in claim 1, wherein the one or more software agents comprise Java agents.
5. The method as in claim 1, wherein managing comprises: determining whether to pass the call to the primary instrumentation interface for the application or to block the call from passing to the primary instrumentation interface for the application.

6. The method as in claim 1, wherein managing comprises: auditing the one or more software agents based on the calls.
7. The method as in claim 1, wherein managing comprises: mitigating conflicts between a plurality of software agents of the one or more software agents.
8. The method as in claim 1, further comprising: monitoring resource usage based on receiving the calls.
9. The method as in claim 1, further comprising: determining whether to launch particular software agents of the one or more software agents.

10. The method as in claim 1, further comprising: generating test conditions using artificial calls to the primary instrumentation interface for the application.
11. The method as in claim 1, further comprising: monitoring the one or more software agents for hyperactivity based on the calls; and mitigating detected hyperactivity.
12. The method as in claim 1, further comprising: recording and reporting class changes made within the calls.
13. The method as in claim 1, further comprising: monitoring the one or more software agents for latency times based on the calls; and mitigating detected high latency.
14. The method as in claim 1, further comprising: performing a stack sampler operation on threads of the one or more software agents, wherein the stack sampler operation is filtered to monitor only specific threads that are active transaction-based threads.
15. A tangible, non-transitory, computer-readable medium having computer-executable instructions stored thereon that, when executed by a processor on a computer, cause the computer to perform a method comprising: attaching a software agent profiler process to an application and a primary instrumentation interface for the application; discovering one or more software agents associated with the application; launching the one or more software agents within an encapsulated container environment of the software agent profiler process by configuring each of the one or more software agents, respectively, to point to a proxy instrumentation interface of the software agent profiler process instead of the primary instrumentation interface for the application; receiving calls from the one or more software agents on the proxy instrumentation interface of the software agent profiler process; and managing the calls from the one or more application agents prior to the calls being passed to the primary instrumentation interface for the application.
16. The computer-readable medium as in claim 15, wherein the method, for managing, further comprises: determining whether to pass the call to the primary instrumentation interface for the application or to block the call from passing to the primary instrumentation interface for the application.
17. The computer-readable medium as in claim 15, wherein the method, for managing, further comprises: mitigating conflicts between a plurality of software agents of the one or more software agents.

18. The computer-readable medium as in claim 15, wherein the method further comprises: generating test conditions using artificial calls to the primary instrumentation interface for the application.
19. The computer-readable medium as in claim 15, wherein the method further comprises: performing a stack sampler operation on threads of the one or more software agents, wherein the stack sampler operation is filtered to monitor only specific threads that are active transaction-based threads.
20. An apparatus, comprising: one or more network interfaces to communicate with a network; a processor coupled to the network interfaces and configured to execute one or more processes; and a memory configured to store a process executable by the processor, the process, when executed, configured to: attach a software agent profiler process to an application and a primary instrumentation interface for the application; discover one or more software agents associated with the application; launch the one or more software agents within an encapsulated container environment of the software agent profiler process by configuring each of the one or more software agents, respectively, to point to a proxy instrumentation interface of the software agent profiler process instead of the primary instrumentation interface for the application; receive calls from the one or more software agents on the proxy instrumentation interface of the software agent profiler process; and manage the calls from the one or more application agents prior to the calls being passed to the primary instrumentation interface for the application.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862